Title: To James Madison from Robert Patton, 15 October 1808
From: Patton, Robert
To: Madison, James



Dear Sir,
Philada: 15th. Octr: 1808.

After having had three good tryals of the Grey horses, I mentioned in my former letter, & finding them to be good travelers, very gentle & well broke, I have ventured to purchase them for you.  I have Sent them forward this morning by young Mr. Vanarsdale, the Son of the person from whom I purchased them.  He has had great experience in driving.  I would therefore advise you (unless you have a very good coachman) to let him drive them once or twice, at first, in order to give you a confidence in them.  I have requested him to Stay a day or two with you at Washington for the purpose, & have informed him that, if he is very carefull of them on the road, & delivers them to you in good condition, that you will probably make him compliment of eight or ten dollars.  I most sincerely wish that they Suit you, & your amiable companion, in all respects as well as the Sorrells.  I am of the opinion that you will find them better broken, & quite as gentle as the former pair, though probably not so handsome.  I enclose you the receipt, by which you will observe that they are to be delivered to you at Washington, for the 450 dollars clear of expence.  You will be pleased to make the repayment to me, perfectly convenient to yourself.  I have gone a little higher than your limit, but I was determined, to have them if they had cost more.  I beg you to present my most respectful compliments to Mrs. Madison & believe me Dear Sir very respectfully Your Obedient Servt:

Robt: Patton

